Title: To James Madison from Albert Gallatin, 12 December 1815
From: Gallatin, Albert
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            New York
                            12th Decer. 1815
                        
                    
                    Mr Gelston, having determined to go to Washington on the subject of the damages recovered against him in the case of the “American Eagle,” has requested me to write to you in his behalf and to state the distressing situation in which he is placed. Having written to the Secretary of the Treasury, permit me to refer you to that letter. I do not perceive how he can, unless relieved by Government, escape imprisonment in January next: for

he certainly cannot find security of the kind required, (not for appearance but for actual payment) to such an amount. He is past 70 years old, and I believe that his activity and exertions in carrying the laws into effect have made him unpopular with the mercantile class. I feel much interested in his case for those reasons, from private friendship, and because he was only an Agent in this transaction.
                    Mrs. Gallatin requests to be affectionately remembered to Mrs. Madison; and I remain sincerely & respectfully Ever Your’s
                    
                        
                            Albert Gallatin
                        
                    
                